Citation Nr: 0932220	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-35 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to special monthly compensation based on the need 
for aid and attendance.   
 

REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that the issues of entitlement to an 
increased rating for peripheral neuropathy of the left and 
right lower extremities were also properly appealed to the 
Board.  However, in a statement received at the RO in April 
2009 the Veteran's representative indicated that the Veteran 
requested to withdraw his appeal as to the issues of 
entitlement to an increased rating for peripheral neuropathy 
of the left and right lower extremities.  Consequently, the 
only issue on appeal is listed on the cover page of this 
decision.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in April 2009.  


FINDINGS OF FACT

1.  The Veteran is service connected for diabetes mellitus 
with hypertension, evaluated as 40 percent disabling; 
residuals of a stroke and diabetic peripheral neuropathy of 
the left lower extremity, evaluated as 40 percent disabling; 
residuals of a stroke and diabetic peripheral neuropathy of 
the right lower extremity, evaluated as 20 percent disabling; 
residuals of a stroke and peripheral neuropathy of the left 
upper extremity associated with diabetes mellitus with 
hypertension, evaluated as 20 percent disabling; residuals of 
a stroke with loss of balance associated with diabetes 
mellitus with hypertension, evaluated as 10 percent 
disabling; residuals of a stroke with slurred speech 
associated with diabetes mellitus with hypertension, 
evaluated as 10 percent disabling; erectile dysfunction, 
evaluated as noncompensably disabling; diabetic retinopathy 
associated with diabetes mellitus with hypertension, 
evaluated as noncompensably disabling; special monthly 
compensation for loss of use of a creative organ; special 
monthly compensation for loss of use of one foot; and a total 
disability rating based on individual unemployability (TDIU).  

2.  The record indicates that the Veteran is so helpless due 
to his service-connected disabilities that he is in need of 
the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for the assignment of special monthly 
compensation based on the need for aid and attendance are 
met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.102, 3.350, 3.352, 4.3 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that the records on file are 
sufficient to resolve the issue of entitlement to special 
monthly compensation based on the need for aid and attendance 
in the Veteran's favor, and any defect regarding VCAA notice 
or assistance must be considered harmless given the favorable 
action taken herein below.

II.  Legal Analysis

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).

In this case, the Veteran is service-connected for diabetes 
mellitus with hypertension, evaluated as 40 percent 
disabling; residuals of a stroke and diabetic peripheral 
neuropathy of the left lower extremity, evaluated as 40 
percent disabling; residuals of a stroke and diabetic 
peripheral neuropathy of the right lower extremity, evaluated 
as 20 percent disabling; residuals of a stroke and peripheral 
neuropathy of the left upper extremity associated with 
diabetes mellitus with hypertension, evaluated as 20 percent 
disabling; residuals of a stroke with loss of balance 
associated with diabetes mellitus with hypertension, 
evaluated as 10 percent disabling; residuals of a stroke with 
slurred speech associated with diabetes mellitus with 
hypertension, evaluated as 10 percent disabling; erectile 
dysfunction, evaluated as noncompensably disabling; diabetic 
retinopathy associated with diabetes mellitus with 
hypertension, evaluated as noncompensably disabling; special 
monthly compensation for loss of use of a creative organ; 
special monthly compensation for loss of use of one foot; and 
TDIU.  The Board also observes that the Veteran experiences 
impairment due to nonservice-connected disabilities, 
including demyelinating disorder and chronic low back pain.  

Associated with the claims file are VA outpatient treatment 
reports dated from July 2000 to June 2006.  In an April 2002 
entry the Veteran's treating neurologist indicated that the 
Veteran had lesions in his brain which were most likely due 
to strokes causing him trouble with walking and talking.  He 
said a work-up performed by a private [physician] was 
negative for multiple sclerosis.  He concluded that the 
Veteran's [service-connected] peripheral neuropathy produced 
sensory deficits and pain in his feet.  In an August 2003 
entry the Veteran's treating neurologist indicated that the 
Veteran suffered from service-connected [residuals of] 
strokes producing weakness of all extremities as well as an 
unsteady gait.  The examiner stated that for all practical 
purposes the Veteran had lost the use of his extremities for 
effectively climbing stairs or handling a wheelchair.  In a 
September 2003 entry a nurse practitioner indicated that the 
Veteran had problems with gait and balance and required the 
use of a cane for ambulation.  

The Veteran was afforded a VA examination in June 2002.  The 
examiner indicated that he concurred with the Veteran's 
treating neurologist's opinion (the April 2002 entry noted 
above) that the Veteran had complete physical impairment 
secondary to service-connected disease processes.   He 
concluded that the Veteran's service-connected disease 
process impaired his activities of daily living even to the 
point of basic self-care.  

The Veteran was afforded a VA neurological examination in 
June 2005.  The examiner reviewed the Veteran's claims file 
and indicated that based on the Veteran's clinical findings, 
history, and a magnetic resonance (MR) scan from 2003 it was 
more likely than not that the Veteran had a probable 
monophasic demyelinating disease attack but less likely a 
cerebrovascular accident (CVA) in the areas of the brain 
where the abnormal T2 signal intensities were noted.  He 
stated that it was noteworthy that the Veteran had 
significant diabetic peripheral neuropathy involving both 
lower extremities greater than the upper extremities.  He 
concluded that it was more likely than not that the Veteran 
suffered neurological disability related to a combination of 
monophasic demyelinating illness or diabetes or both and he 
was not likely to recover but would gradually require more 
and more support and medical supervision and assistance as 
time passes.  

Associated with the claims file is a VA Form 21-2680, 
examination for housebound status or permanent need for 
regular aid and attendance.  The examiner indicated that the 
Veteran had shaking of both hands which led to trouble 
feeding himself, buttoning his clothing, and shaving.  
Additionally, he had trouble standing alone and required 
crutches to stand.  He also had trouble with balance and 
getting up on his own.  The examiner said the Veteran was 
significantly limited in his trunk movement and low back.  He 
indicated that the Veteran was incontinent of urine and 
stools as he could not get to the bathroom in time.  He said 
the Veteran was prone to falls and had trouble with clothing, 
bathing, getting up, and going to the bathroom.  He concluded 
that the Veteran was not able to walk without the assistance 
of another person and required the use of crutches, an 
electric wheelchair, or a scooter.  The examiner diagnosed 
the Veteran with abnormality of gait due to demyelinating 
[disorder] affecting the spinal cord and previous strokes, 
diabetes, hypertension, and chronic low back pain.  He opined 
that the Veteran required daily personal health care services 
of a skilled provider without which the Veteran would require 
hospital, nursing home, or other institutional care.  

The Veteran was afforded a VA neurological examination in 
February 2007.  The examiner stated that the presence or 
absence of demyelinating disease in the Veteran was difficult 
to define because of the Veteran's history of significant 
diabetic peripheral neuropathy and the history of stroke 
activity which conceal and compromise the findings on 
neurological examination which might speak in favor of 
demyelinating disease in the [spinal] cord.  He stated that 
the activity of the stroke and peripheral neuropathy might 
account for the Veteran's progressive weakness and numbness 
involving the lower extremities making a determination of 
demyelinating disease with regard to that contribution to the 
Veteran's difficulties in strength and sensation in the lower 
extremities very complicated.  In an addendum opinion another 
examiner indicated that demyelinating disorder (multiple 
sclerosis) had not been confirmed.  He concluded that because 
the Veteran had well known and clearly manifested 
neurological deficits related to his [service-connected] 
diabetes, stroke, and peripheral neuropathy, it was his 
opinion that the Veteran's current condition was best 
attributed to those conditions.  

The Veteran was last afforded a VA examination in January 
2008.  The examiner diagnosed the Veteran with peripheral 
neuropathy of both feet secondary to his diabetes and left 
foot drop and weakness due to central nervous system 
demyelinization per recent neurological examinations.

The Veteran and his spouse testified at a Travel Board 
hearing in April 2009.  The Veteran indicated that he was 
unable to dress himself, shave, prepare foods or eat, or 
dress without assistance.  He testified that he had a lot of 
trouble with falls and his balance.  He said he required 
assistance in the shower and used crutches when he walked.  
The Veteran reported that his wife was his primary care giver 
but he also called his brothers or a neighbor on occasion.  
The Veteran's spouse testified that she assisted the Veteran 
with his clothes and getting in and out of the shower.  She 
said VA provided a lift for the Veteran because he was 
falling so much.  She testified that the Veteran used a 
scooter for the last three years.  The Veteran said he used 
the scooter inside his home.  The Veteran's spouse testified 
that the Veteran had fallen twenty times in the past six 
months.  The Veteran testified that a combination of his 
disabilities including his lower extremity disabilities and 
strokes caused him to fall.  The Veteran indicated that his 
problems with balance have been increasing.     

In view of the foregoing findings regarding the service-
connected residuals of strokes, diabetes, and peripheral 
neuropathy of the lower extremities and left upper extremity 
with regard to their impact on his activities of daily 
living, the Board finds that the record is at least in 
equipoise as to whether or not the Veteran is so helpless as 
a result of his service-connected disabilities that he is in 
need of the regular aid and attendance of another person.  
The Board does not dispute the fact that the medical evidence 
reflects that the Veteran may have a demyelinating disorder 
which could significantly impact his ability to care for 
himself.  However, the Board cannot ignore the fact that the 
record still reflects the service-connected disabilities have 
a significant impact upon the Veteran's impairment.  Numerous 
examiners have specifically attributed the Veteran's 
neurological deficits to his service-connected disabilities.

The Board further notes that the law provides that when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the facts of this case reflect that he is 
entitled to special monthly compensation based on the need 
for aid and attendance due to his service-connected 
disabilities.  Accordingly, the benefit sought on appeal is 
allowed.




ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


